DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Douglas Hahm on 06/08/2022.
The application has been amended as follows:
Claim 42 is amended to depend from claim 33.
REASONS FOR ALLOWANCE
Claims 23-42 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 23, the closest art of record Raschke et al. (US 20140217632 of record) hereinafter Raschke teaches:
 A pumping system (abstract) for conveying a temperature-control medium through at least one temperature-control channel of a molding tool (Fig 1: temperature control branches 2, molding tool 3), the pumping system comprising:
a pump (Fig 1: pump 13);
a drive device configured to drive the pump (Fig 1: control device 1; [0029-0031]); and
a volume flow sensor configured to measure a conveying capacity of the pumping system, and to transmit measured values to the drive device (Fig 1: through-flow sensors 7; [0018, 0029]).
Raschke does not teach wherein the drive device is further configured to:
drive the pump starting from a starting conveying capacity independent of a separate control of at least one temperature-control volume flow according to a control variable such that a conveying capacity of the pumping system is reduced to a reduced conveying capacity,
then check whether a conveying flow remains substantially constant, and
i) if the conveying flow remains substantially constant, determine the reduced conveying capacity to be a target conveying capacity, or
ii) if the conveying flow does not remain substantially constant, determine the starting conveying capacity to be the target conveying capacity.
In the appeal brief filed 03/14/2022, applicant argues that computer implemented functional claim limitations can serve to further limit the structure of the claimed element.  The examiner notes that in the appeal brief filed 07/06/2021, applicant asserts that the claim term “drive device” is well known in the art to comprise one of an electric motor, combustion engine, or steam turbine combined with a controller.  Therefore the claimed drive device (computer) coupled with the above functional limitations of the claim (algorithm) yield a special purpose computer programmed to carry out the claimed functions.  See MPEP 2181.
Since the prior art of record fails to teach the above limitations, claim 23 is allowed.
Claims 24-32 are allowed due to dependence on claim 23.
Claim 33 is allowed for similar reasons as claim 23, Raschke failing to teach wherein the drive device is further configured to:
drive the pump starting from a starting conveying capacity independent of a separate control of at least one temperature-control volume flow according to a control variable such that a conveying capacity of the pumping system is increased to an increased conveying capacity,
then check whether the conveying flow remains substantially constant, and
i) if the conveying flow does not remain substantially constant, determine the increased conveying capacity to be a target conveying capacity, or
ii) if the conveying flow remains substantially constant, determine the starting conveying capacity to be the target conveying capacity.
Claims 34-42 are allowed due to dependency on claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

                                                                                                 
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741